United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1113
                                  ___________

Mark S. Guilliams,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                            Submitted: September 17, 2004
                               Filed: January 4, 2005
                                ___________

Before COLLOTON, HEANEY, and HANSEN, Circuit Judges.
                          ___________

COLLOTON, Circuit Judge.

       Mark Guilliams applied for disability insurance benefits and supplemental
security benefits under Titles II and XVI of the Social Security Act. The
Commissioner of the Social Security Administration denied his application. An
administrative law judge (“ALJ”) determined that although Guilliams’s bilateral
carpal tunnel syndrome and other impairments were, in combination, medically
severe, Guilliams had the residual functional capacity (“RFC”) to perform jobs that
exist in substantial numbers in the national and regional economy. The Social
Security Appeals Council denied review, and the district court1 affirmed the decision
of the Commissioner. We affirm.

                                          I.

       We review de novo the district court’s judgment upholding the denial of social
security benefits. Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004). In
reviewing the district court’s decision, we consider whether the ALJ’s determination
is supported by substantial evidence on the record as a whole. Id. Substantial
evidence is less than a preponderance, but enough that a reasonable mind would find
it adequate to support the ALJ’s determination. Sultan v. Barnhart, 368 F.3d 857,
862 (8th Cir. 2004). We consider evidence that supports the ALJ’s decision as well
as evidence that detracts from it, but even if inconsistent conclusions may be drawn
from the evidence, the agency’s decision will be upheld if it is supported by
substantial evidence on the record as a whole. Chamberlain v. Shalala, 47 F.3d 1489,
1493 (8th Cir. 1995). We do not re-weigh the evidence presented to the ALJ,
Baldwin v. Barnhart, 349 F.3d 544, 555 (8th Cir. 2003), and we defer to the ALJ’s
determinations regarding the credibility of testimony, so long as they are supported
by good reasons and substantial evidence. Gregg v. Barnhart, 354 F.3d 710, 714 (8th
Cir. 2003).

                                         II.

      The Commissioner follows a familiar five-step process to determine whether
a claimant is disabled. See generally 20 C.F.R. §§ 404.1520, 416.920; Bowen v.
Yuckert, 482 U.S. 137, 140-42 (1987). At step four, the ALJ determines the
claimant’s RFC, which is defined as what a claimant “can still do despite [his or her]


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-
limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a). In determining a claimant’s
RFC, the ALJ must evaluate his or her credibility and take into account all relevant
evidence. See Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); 20 C.F.R.
§§ 404.1545, 416.945.

       Guilliams argues that the ALJ incorrectly determined that his RFC included the
ability to do some types of “light work” as defined in the Social Security regulations.
See 20 C.F.R. §§ 404.1567(b); 416.967(b). He alleges that, in reaching this
conclusion, the ALJ improperly discredited his complaints of pain and disregarded
the evidence provided by one of his examining physicians. We conclude that the
ALJ’s determination that Guilliams’s complaints of pain were exaggerated was
supported by substantial evidence, and that he gave sufficient weight to the evidence
of Guilliams’s examining physicians.

       A claimant’s subjective complaints may be discounted if there are
inconsistencies in the record as a whole. 20 C.F.R. §§ 404.1529, 416.929; McKinney
v. Apfel, 228 F.3d 860, 864 (8th Cir. 2000); Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 1984). In evaluating subjective complaints, however, the ALJ must consider
objective medical evidence, as well as any evidence relating to the so-called Polaski
factors, namely: (i) a claimant’s daily activities; (ii) the duration, frequency, and
intensity of the claimant’s pain; (iii) precipitating and aggravating factors; (iv)
dosage, effectiveness, and side effects of medication; and (v) functional restrictions.
Polaski, 739 F.2d at 1322. In rejecting a claimant’s complaints of pain as not
credible, we expect an ALJ to “detail the reasons for discrediting the testimony and
set forth the inconsistencies found.” Lewis v. Barnhart, 353 F.3d 642, 647 (8th Cir.
2003).

       We believe that substantial evidence supports the ALJ’s decision to discount
Guilliams’s claims of disabling pain. Guilliams complained of numbness and tingling
in his hands, (R. at 204), occasional pain in his heels, (R. at 317), and chronic pain

                                         -3-
in his wrists, arms, back, and legs. (R. at 204, 306). Guilliams alleged in particular
that he suffered from severe back pain that radiated into both legs. (R. at 306). The
ALJ concluded, however, that Guilliams’s complaints of pain were inconsistent with
substantial medical evidence and other evidence.

      During several examinations by a treating physician, Kam-Fai Pang, M.D.,
Guilliams appeared to be in no significant distress. (R. at 293, 306, 317). One such
examination revealed that Guilliams had normal curvature of the spine and lacked any
paraspinal muscle spasms or tender points. (R. at 306). A subsequent MRI
confirmed that Guilliams’s lumbar spine had a largely normal alignment. (R. at 224).
Dr. Pang believed, in fact, that his examination of Guilliams was suggestive of
symptom magnification. (R. at 307).

       An earlier examination by Allen J. Parmet, M.D., a state consulting physician,
also was inconsistent with Guilliams’s complaints of disabling pain. Dr. Parmet
recorded “some discrepancies in the physical examination that call the degree of
restriction into question.” (R. at 206). Specifically, Guilliams’s “grip strength
diminishment and restricted range of motion, particularly [in] the right [hand],” was
“in contrast with the maintenance of muscle mass and recent use of his hands.” (Id.).

        In addition to the objective medical evidence, an analysis of the Polaski factors
reveals inconsistencies between Guilliams’s allegations of pain and the evidence in
the record. Significant daily activities may be inconsistent with claims of disabling
pain, see Haley v. Massanari, 258 F.3d 742, 748 (8th Cir. 2001), and Guilliams
testified that he performed household chores such as cooking, laundry, and
vacuuming. (R. at 33, 136). An examining physician, moreover, noted that
Guilliams’s hands were calloused and greasy at the time of his examination (more
than six weeks after the alleged onset of his disability), indicating significant daily
activities. (R. at 206).



                                          -4-
       Other Polaski factors suggest additional inconsistencies. Evidence of effective
medication resulting in relief, for example, may diminish the credibility of a
claimant’s complaints. See Rose v. Apfel, 181 F.3d 943, 944 (8th Cir. 1999).
Guilliams admitted at his hearing that recent medication had relieved his pain. (R.
at 41). A failure to follow a recommended course of treatment also weighs against
a claimant’s credibility. Gowell v. Apfel, 242 F.3d 793, 797 (8th Cir. 2001).
Guilliams did not take advantage of Dr. Pang’s offer to refer him to a podiatrist in
response to Guilliams’s complaints of heel pain. (R. at 317). Finally, Guilliams’s
allegations regarding functional restrictions were not consistent with the record
evidence. Guilliams alleged debilitating back pain, but, as noted above, he performed
numerous household chores. Although Guilliams brought a cane to his examination
by Dr. Pang, the doctor noted that the cane was not necessary for Guilliams’s
ambulation. (R. at 317). The inconsistencies between Guilliams’s allegations and the
record evidence provide sufficient support for the ALJ’s decision to discredit
Guilliams’s complaints of pain.

       The ALJ did not, as Guilliams alleges, simply substitute his opinion for
medical evidence in determining Guilliams’s RFC. RFC is a medical question, and
an ALJ’s finding must be supported by some medical evidence. Masterson v.
Barnhart, 363 F.3d 731, 738 (8th Cir. 2004). The ALJ, however, still “bears the
primary responsibility for assessing a claimant’s residual functional capacity based
on all relevant evidence.” Roberts v. Apfel, 222 F.3d 466, 469 (8th Cir. 2000). The
ALJ here relied on evidence in the record that suggested Guilliams was capable of
considerable physical activity despite his carpal tunnel and other impairments. When
Guilliams was released from the hospital following a surgery to repair a hernia in July
2000, for example, John Webb, M.D., the surgeon who had performed the operation,
specified that Guilliams was “not limited from work.” (R. at 233). Guilliams’s
examining physicians consistently noted an absence of muscle atrophy and muscle
spasms, (R. at 306), only slight loss of range of motion, (R. at 209, 313), and largely
unimpaired reflexes (R. at 206). Dr. Parmet, an occupational specialist, (R. at 206),

                                         -5-
concluded from his examination that Guilliams was capable of performing light work.
(Id.). This and other evidence provides substantial support for the ALJ’s
determination of Guillaims’s RFC.

       Guilliams contends that the ALJ failed to give sufficient weight to the evidence
of Harry G. Miller, M.D., an orthopedic surgeon, who opined that Guilliams had
“physical limitations” and was “physically disabled f[rom] gainful labor-type
employment.” (R. at 315). Guilliams argues that, as the diagnosis of a specialist, Dr.
Miller’s evidence is entitled to more weight than the ALJ accorded it. It is true that
opinions of specialists on issues within their areas of expertise are “generally”
entitled to more weight than the opinions of non-specialists. See 20 C.F.R.
§§ 404.1527(d)(5), 416.927(d)(5). Physician opinions that are internally inconsistent,
however, are entitled to less deference than they would receive in the absence of
inconsistencies. See Johnson v. Chater, 87 F.3d 1015, 1018 (8th Cir. 1996). Dr.
Miller’s report contained several inconsistencies. While stating that Guilliams was
“totally disabled,” the report also finds that he “would be an excellent candidate for
vocational rehabilitation evaluation.” (R. at 315). The report also noted that
Guilliams’s “[m]usculature is of good quality in his upper extremities,” (R. at 313),
yet recommended “total limitations in lifting and carrying.” (R. at 315). We agree
with the district court that the inconsistencies in Dr. Miller’s report justify the ALJ’s
determination that the report’s conclusion was outweighed by the other record
evidence.

                                          III.

       Guilliams also argues that the ALJ’s step-five determination that he could
perform work that exists in significant numbers within the regional and national
economies is unsupported by substantial evidence. The issue at step five is “whether
the claimant is able to perform other work in the national economy in view of [his or]
her age, education, and work experience.” Harris, 356 F.3d at 929. The ALJ relied

                                          -6-
on testimony from a vocational expert in answering this question in the affirmative.
(R. at 44-48). The Commissioner may rely on a vocational expert’s response to a
properly formulated hypothetical question to show that jobs that a person with the
claimant’s RFC can perform exist in significant numbers.            See 20 C.F.R.
§§ 404.1566(e), 416.966(e); Long v. Chater, 108 F.3d 185, 188 (8th Cir.1997).

       Guilliams alleges that the vocational expert’s testimony does not constitute
substantial evidence because it was elicited by an improper hypothetical question.
A hypothetical question is properly formulated if it sets forth impairments “supported
by substantial evidence in the record and accepted as true by the ALJ.” Davis v.
Apfel, 239 F.3d 962, 966 (8th Cir. 2001). Guilliams argues that the hypothetical
question was erroneous because it did not contain any reference to his allegations of
pain. Discredited complaints of pain, however, are properly excluded from a
hypothetical question so long as the ALJ had reason to discredit them. See Tucker v.
Barnhart, 363 F.3d 781, 784 (8th Cir. 2004). Here, as discussed above, there was
substantial evidence to support the ALJ’s determination that Guilliams’s complaints
of pain were not credible. Therefore, they were properly excluded from the
hypothetical question on which the ALJ relied.

       Guilliams also challenges the ALJ’s hypothetical question to the vocational
expert on the ground that it improperly assumed the category of work that Guilliams
could perform. An ALJ may not merely “pose[] a generalized hypothetical question
to [a] vocational expert which assume[s]” a claimant has the physical capacity to
perform a given category of work. McGhee v. Harris, 683 F.2d 256, 259 (8th Cir.
1982). Guilliams complains that in this case, the ALJ began his question with an
improper assumption, to wit: “If I were to find that Mr. Guilliams was restricted to
light work . . . .” (R. at 45).

      Hypothetical questions that assume a claimant is capable of performing a
category of work are problematic because they often result in a failure to create a

                                         -7-
record showing that “the vocational expert considered the particular individual
disabilities of the claimant in evaluating [his] ability to perform alternative
employment.” McGhee, 683 F.3d at 259. At Guilliams’s hearing, however, this was
not the result of the ALJ’s hypothetical question. The ALJ’s hypothetical continued
on from its initial assumption to specify in great detail Guilliams’s impairments, as
follows:

      If I were to find that Mr. Guilliams was restricted to light work, and that
      he was limited as far as lifting is concerned -- occasionally could lift up
      to 20 pounds, although frequently would be able to lift 10 pounds[, that
      he] could be on his feet the better part of the day standing or walking .
      . . [b]ut has problems with his hands stemming from carpal tunnel of a
      mild . . . to moderate [nature] that would affect him . . . are there jobs
      that could be done by [Guilliams]?

(R. at 45). The hypothetical’s initial assumption thus was not fatal to its propriety in
this case because it otherwise “precisely set out the claimant’s particular physical and
mental impairments.” Simonson v. Schweiker, 699 F.2d 426, 430 (8th Cir. 1983)
(internal quotation and citation omitted). Because the vocational expert was
presented with a proper hypothetical, her testimony that there were significant
numbers of jobs that Guilliams could perform despite his limitations constitutes
substantial evidence supporting the ALJ’s determination that Guilliams was not
disabled. See Tucker, 363 F.3d at 784.

      The judgment of the district court is affirmed.

                            ______________________________




                                          -8-